DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-6 and 15-17 of this application is patentably indistinct from claims 1-6, 12-13, and 16-20 of Application No. 17/012,993; and indistinct from claims 1-6, and 13-16 of Application No. 17/030,888. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "heat generating element," in claims 1-20, and "sensing element" in claims 2-3, and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The “heat generating element” is described in the disclosure as a resistor (see paragraph 83, specification).
The “sensing element” is described in the disclosure as a temperature sensor (see paragraphs 94-95, specification).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP 08303932 A) and in view of Kong (KR 1536284 B1) and further in view of Choi (WO 2014137060 A1).
In regards to claim 15, Azuma teaches a refrigerator (1, see fig. 4) comprising: an inner case (at least case body 1 and ducts 3, 4, see fig. 4) including a storage space (at least shelf 2, see fig. 4); a cooling duct (duct 3) to guide a flow of air in the storage space (see fig. 4) and defining a heat exchange space with the inner case (duct 3 containing heat exchanger 5, see fig. 4); an evaporator (5, see fig. 4 and paragraph 13) disposed in the heat exchange space (see fig. 4); a bypass passage (duct 4) to allow a portion of the air flow to bypass the evaporator (bypassing evaporator 5, see fig. 4 and paragraph 13); and a controller (control unit 12) configured to detect residual frost on the evaporator (control unit 12 operating heater 10 to defrost the evaporator after determining frost accumulating on the surface of the evaporator 5, see paragraphs 14 and 16) based on a heat transfer capacity (see paragraphs 5-6 and 17).
However, Azuma does not explicitly teach a sensor including a heat generating element disposed in the bypass passage and a sensing element to detect a temperature of the heat generating element; and detecting frost based on a temperature difference between first and second detection temperatures, where the first detection temperature is a lowest value and the second detection temperature is a highest value.
Kong teaches a refrigeration device (heat pump, see paragraph 3) comprising: a sensor (sensor unit with resistor, PCB and temperature sensors, see paragraph 14) including a heat generating element (resistor 5) disposed in the airflow passage (sensor 10 located within the airflow passage of the air conditioning device housing, see figs. 10-11) and a controller (control device) configured to: allow the resistor (5) of the sensor (10) to be operated for a predetermined period of time (power supplied via cables 7, 7a to the resistor 5, see fig. 6 and paragraph 26; wherein power is supplied to the resistor until defrosting time point is determined, see paragraph 50); wherein the controller allows the resistor operation and temperature detection to react to the change in a flow rate of air (control device allows detection of temperature of the resistor 5 based on variation in airflow through the casing, see paragraphs 48-49); and then allow turning off the resistor (by disconnecting the sensor connector 1a which connects to the power supply P, see paragraphs 34, 38; and figs. 4-5; Also by not allowing the low heat from resistor 5 to reach the temperature sensors, see paragraphs 36, 56); detecting first and second temperatures of the heat generating element (by using temperature sensors 3, 4, measuring temperature of the resistor, see paragraphs 29 and 27); and the controller (control device) is also configured to determine clogging (i.e. frost accumulation, which requires defrosting, see paragraph 26) based on a temperature difference between a first and second detection temperature (the reference temperature value is the difference between the first and second temperature measurements, see paragraphs 48-49 and 37), where the first and second detection temperatures belong to the sensed temperatures of the heat generating element (temperatures sensed by first and second temperature sensors 3, 4; where the temperature difference from 0-10 degrees between the temperature values is measured by the first and second temperature sensors to determine defrosting operation time, see paragraphs 50 and 37), wherein the first detection temperature is the lowest value and the second detection temperature is the highest value (since the control device is configured to continuously measure first and second detection temperatures using first and second temperature sensors 3, 4 respectively, see paragraphs 48-50; the control device also measures lowest and highest temperature values via the temperature sensors and uses those lowest (e.g. 0-2 degrees) and highest (e.g. 5-10 degrees) values to determine defrost operation timing, see paragraphs 50-51). Kong also teaches that the temperature detection used for operating resistor is affected by the airflow through the sensor casing (see paragraph 21), hence the operation of the resistor is also affected by the change in flow rate of air through the sensor casing (see paragraphs 21 and 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refrigerator of Azuma by providing a sensor including a resistor as a heat generating element and a temperature sensor to detect a temperature of the heat generating element as taught by Kong in order to detect attachment of frost on the surface of the evaporator of the refrigerator of Azuma. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma by determining defrost operation based on a temperature difference between two detected temperatures of the heat generating element, which are lowest and highest values respectively, based on the teachings of Kong in order to accurately detect frost accumulation and establish most effective defrost operation initiation timing for an efficient and energy conservative defrosting (see paragraphs 1 and 11, Kong).
Azuma also does not explicitly teach that the sensor is disposed in the bypass passage.
However, Choi teaches a sensor unit (flow detection sensor) disposed in the bypass passage (110 within bypass 112), where the bypass passage allows an airstream to bypass the evaporator (112 bypasses evaporator 10, see figs. 2-3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified position of the sensor in the refrigerator of Azuma as modified by placing the sensor in the evaporator bypass passage based on the teachings of Choi in order to detect start and end of defrosting operations more accurately (see page 2, paragraph 1, Choi).
In regards to claim 16, Azuma as modified teaches the limitations of claim 14 and Kong further teaches that the first detection temperature is detected by the sensing element immediately after the heat generating element is turned on (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the time duration immediately after heat generating resistor is turned on), and the second detection temperature is detected by the sensing element immediately after the heat generating element is turned off (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the time duration immediately after heat generating resistor is turned off).
In regards to claim 17, Azuma as modified teaches the limitations of claim 15 and Kong further teaches that the first detection temperature is a lowest temperature value during a period of time when the heat generating element is turned on (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the period of time immediately after heat generating resistor is turned on where the temperature of the resistor is lowest during the on phase), and the second detection temperature is a highest temperature value when the heat generating element is turned on (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the period of time immediately after heat generating resistor is turned on/off and at a time when the highest temperature by the resistor is reached).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Kong and Choi as applied to claim 15 above and further in view of Hall (US 9,127,875 B2).
In regards to claim 18, Azuma as modified teaches the limitations of claim 18 and Kong further teaches that the controller is further configured to: determine whether a temperature difference value between the first detection temperature and the second detection temperature is less than a first reference difference value (when the temperature difference between the first and second temperatures detected by sensors 3 and 4 respectively is greater than 5 degrees but less than 10 degrees, see paragraph 50); and perform a defrosting operation of the evaporator when the temperature difference value between the first detection temperature and the second detection temperature is less than a first reference value (defrosting operation/cycle is performed when the temperature difference between the first and second temperatures detected by sensors 3 and 4 respectively is greater than 5 degrees but less than 10 degrees, see paragraphs 50-51); and the controller is configured to update the temperature difference value between the first detection temperature and the second detection temperature after the completion of the first defrost cycle (temperature difference between the first and second detection temperature is updated by calculating a new temperature difference between the new detected first and second temperatures before and for subsequent defrost cycles after completion of the first defrost cycles, because the controller of Kong is configured to measure temperature values by using temperature sensors 3, 4, see paragraphs 29 and 27).
However, Azuma does not explicitly teach easing a condition for entering next defrost operation when the temperature difference is less than a second reference value.
Hall teaches a controller (40) performing a defrost operation (see step S1, fig. 6) and then determining if the updated temperature difference value is less than a second reference value (temperature rise rate after the defrost is compared to a target rate to determine if the temperature rise rate is less than the predetermined final temperature at S9, fig. 6; wherein the updated temperature rise rates are determined during time intervals A, B, and C, see fig. 5 and col. 4, lines 4-9), and ease the condition for entering a next defrost operation when the updated difference is less than the second reference value (rate of defrost by operation of the heater is lowered due to the temperature rise approaching the predetermined final temperature but being less than the final temperature, see figs. 5-6, and see col. 5, lines 3-37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma as modified to ease the condition for entering next defrosting operation based on the teachings of Hall when the updated temperature difference is below the second reference value for the refrigerator of Azuma as modified in order to vary the defrost heater power based on the differences in the amount of frost that accumulates on the evaporator (see, col. 1, lines 21-30).
In regards to claim 19, Azuma as modified teaches the limitations of claim 19 except that the controller is configured to increase the first reference value for performing a next defrosting operation when the updated temperature difference value is less than the second reference value.
Hall teaches that the controller is configured to increase the reference value for performing a next defrost operation (by increasing/decreasing the power level of the heater, the reference temperature level of the defrost operations during time intervals B and C is set at Tb, and Tc, see fig. 5 and col. 4, lines 4-28) when the updated temperature difference value is less than the second reference value (when temperature rise rate is less than the target rate at step S7 or the predetermined final temperature at S9, see fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma as modified to increase the first reference value of performing next defrost operation based on the teachings of Hall when the updated temperature difference value is less than the second reference value at the refrigerator of Azuma as modified in order to adjust and manipulate the defrost heater power based on the differences in the amount of frost that accumulates on the evaporator (see, col. 1, lines 21-30).
In regards to claim 20, Azuma as modified teaches the limitations of claim 20 except that the controller is configured to increase a total operation time of a next defrosting operation by increasing a defrost completion temperature when the updated temperature difference value is less than the second reference value.
Hall teaches that the controller is configured to increase a total operation time of a next defrost operation by increasing a defrost completion temperature (increasing the time interval from A to B to C by increasing the defrost completion temperature limits from Ta to Tb to Tc to the predetermined final temperature at S9, see figs. 5-6 and col. 4, lines 4-28) when the updated temperature difference value is less than the second reference value (when temperature rise rate is less than the target rate at step S7 or the predetermined final temperature at S9, see fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma as modified to increase the first reference value of performing next defrost operation based on the teachings of Hall when the updated temperature difference value is less than the second reference value at the refrigerator of Azuma as modified in order to adjust and manipulate the defrost heater power based on the differences in the amount of frost that accumulates on the evaporator (see, col. 1, lines 21-30).

Claim(s) 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (JP 08303932 A) and in view of Kong (KR 1536284 B1).
In regards to claim 1, Azuma teaches a control method (controlling a defrosting heater, see paragraphs 14 and 16) by a refrigerator (1, see fig. 4), comprising: operating a heater (operating a heater 10 to defrost the evaporator, see paragraphs 14 and 16) disposed in a passage (heater 10 in an airflow passage, see figs. 1-4) for a predetermined period of time (heater operated for a fixed defrosting duration, see paragraph 14), an evaporator (5) disposed in a heat-exchange space (heat exchanger 5 within duct 3, see fig. 4, and paragraph 13); a bypass passage (duct 4) allowing a portion of air flow to bypass the evaporator (bypassing evaporator 5, see fig. 4 and paragraph 13); and a controller (control unit 12) configured to detect residual frost on an evaporator (control unit 12 operating heater 10 to defrost the evaporator after determining frost accumulation on the evaporator, see paragraphs 14 and 16) based on a heat transfer capacity (see paragraphs 5-6 and 17).
However, Azuma does not explicitly teach a sensor including a heat generating element, the sensor reacting to a change in a flow rate of air, sensing temperature of the heat generating element in on or off states; and detecting frost based on a temperature difference between first and second detection temperatures, where the first detection temperature is a lowest value and the second detection temperature is a highest value.
Kong teaches a refrigeration device (heat pump, see paragraph 3) comprising: a sensor (sensor unit with resistor, PCB and temperature sensors, see paragraph 14) including a heat generating element (resistor 5) disposed in the airflow passage (sensor 10 located within the airflow passage of the air conditioning device housing, see figs. 10-11) and a controller (control device) configured to: allow the resistor (5) of the sensor (10) to be operated for a predetermined period of time (power supplied via cables 7, 7a to the resistor 5, see fig. 6 and paragraph 26; wherein power is supplied to the resistor until defrosting time point is determined, see paragraph 50); wherein the controller allows the resistor operation and temperature detection to react to the change in a flow rate of air (control device allows detection of temperature of the resistor 5 based on variation in airflow through the casing, see paragraphs 48-49); and then allow turning off the resistor (by disconnecting the sensor connector 1a which connects to the power supply P, see paragraphs 34, 38; and figs. 4-5; Also by not allowing the low heat from resistor 5 to reach the temperature sensors, see paragraphs 36, 56); detecting first and second temperatures of the heat generating element (by using temperature sensors 3, 4, measuring temperature of the resistor, see paragraphs 29 and 27); and the controller (control device) is also configured to determine a defrost operation of removing frost (see paragraph 26) based on a temperature difference between a first and second detection temperature (the reference temperature value is the difference between the first and second temperature measurements, see paragraphs 48-49 and 37), where the first and second detection temperatures belong to the sensed temperatures of the heat generating element (temperatures sensed by first and second temperature sensors 3, 4; where the temperature difference from 0-10 degrees between the temperature values is measured by the first and second temperature sensors to determine defrosting operation time, see paragraphs 50 and 37), wherein the first detection temperature is the lowest value and the second detection temperature is the highest value (since the control device is configured to continuously measure first and second detection temperatures using first and second temperature sensors 3, 4 respectively, see paragraphs 48-50; the control device also measures lowest and highest temperature values via the temperature sensors and uses those lowest (e.g. 0-2 degrees) and highest (e.g. 5-10 degrees) values to determine defrost operation timing, see paragraphs 50-51). Kong also teaches that the temperature detection used for operating resistor is affected by the airflow through the sensor casing (see paragraph 21), hence the operation of the resistor is also affected by the change in flow rate of air through the sensor casing (see paragraphs 21 and 48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified refrigerator of Azuma by providing a sensor including a resistor as a heat generating element and a temperature sensor to detect a temperature of the heat generating element as taught by Kong in order to detect attachment of frost on the surface of the evaporator of the refrigerator of Azuma. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma by determining defrost operation based on a temperature difference between two detected temperatures of the heat generating element, which are lowest and highest values respectively, based on the teachings of Kong in order to accurately detect frost accumulation and establish most effective defrost operation initiation timing for an efficient and energy conservative defrosting (see paragraphs 1 and 11, Kong).
In regards to claim 2, Azuma as modified teaches the limitations of claim 2 and Kong further teaches that the first detection temperature is detected by the sensing element immediately after the heat generating element is turned on (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the time duration immediately after heat generating resistor is turned on).
In regards to claim 3, Azuma as modified teaches the limitations of claim 3 and Kong further teaches that the second detection temperature is detected by the sensing element immediately after the heat generating element is turned off (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the time duration immediately after heat generating resistor is turned off).
In regards to claim 4, Azuma as modified teaches the limitations of claim 4 and Kong further teaches that the first detection temperature is a lowest temperature value during a period of time when the heat generating element is turned on (this is a contingent limitation in a method claim, see MPEP 2111.04; however, temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the period of time immediately after heat generating resistor is turned on where the temperature of the resistor is lowest during the on phase).
In regards to claim 5, Azuma as modified teaches the limitations of claim 5 and Kong further teaches that the second detection temperature is a highest temperature value during a period of time when the heat generating element is turned on (this is a contingent limitation in a method claim, see MPEP 2111.04; however, temperature sensors 3, 4 continuously measure temperature of the heating element resistor, see paragraphs 29, and 37, which includes the period of time immediately before heat generating resistor is turned off where the temperature of the resistor is highest during the on phase).
In regards to claim 6, Azuma as modified teaches the limitations of claim 6 and Kong further teaches that the controller is further configured to: perform the defrost operation of removing frost on the evaporator when the temperature difference value between the first detection temperature and the second detection temperature is less than a first reference difference value (this is a contingent limitation in a method claim, see MPEP 2111.04; however, defrosting operation/cycle is performed when the temperature difference between the first and second temperatures detected by sensors 3 and 4 respectively is greater than 5 degrees but less than 10 degrees, see paragraphs 50-51).
In regards to claim 7, Azuma as modified teaches the limitations of claim 7 and Kong further teaches that the controller is configured to update the temperature difference value between the first detection temperature and the second detection temperature after the defrosting operation is complete (temperature difference between the first and second detection temperature is updated by calculating a new temperature difference between the new detected first and second temperatures before and for subsequent defrost cycles after completion of the first defrost cycles, because the controller of Kong is configured to measure temperature values by using temperature sensors 3, 4, see paragraphs 29 and 27); and the controller (control device) is also configured to determine a defrost operation of removing frost (see paragraph 26) based on a temperature difference between a first and second detection temperature (the reference temperature value is the difference between the first and second temperature measurements, see paragraphs 48-49 and 37); and easing a condition for entering a next defrosting operation when the updated temperature difference value is less than a second reference value (this is a contingent limitation in a method claim, see MPEP 2111.04).
In regards to claim 9, Azuma as modified teaches the limitations of claim 7 and further teaches increasing the first reference value for performing the next defrosting operation when the updated temperature difference value is less than the second reference value (this is a contingent limitation in a method claim, see MPEP 2111.04).
In regards to claim 10, Azuma as modified teaches the limitations of claim 7 and further teaches increasing a total operation time of the next defrosting operation by increasing a defrost completion temperature when the updated temperature difference value is less than the second reference value (this is a contingent limitation in a method claim, see MPEP 2111.04).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Kong as applied to claim 7 above and further in view of Takeda (US 5,934,088 A).
In regards to claim 8, Azuma as modified teaches the limitations of claim 8 except that the second reference value is higher than the first reference value.
Takeda teaches a measured temperature in a refrigerator compartment exceeding a predetermined high temperature reference value (temperature sensor error is determined when T1 exceeds a high predetermined value, see col. 10, lines 9-14; where the high predetermined temperature could be 10 degrees or above, see col. 5, lines 24-26), where the predetermined high temperature reference value is greater than the first reference value (temperature values higher than 10 degrees also require displaying failure of the sensor and the high predetermined reference temperature of 10 degrees is higher than the lower temperature for initiating defrost because the compartment temperature is higher than the evaporator temperature).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma as modified to establish a second reference value which is higher than the first reference value based on the teachings of Takeda in order to set an error criteria based on the higher second reference value where the user is notified of serious errors such as disconnection or short circuit (see col. 1, lines 41-59 and col. 9, lines 39-52).

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azuma in view of Kong as applied to claim 7 above and further in view of Hall (US 9,127,875 B2).
In regards to claim 11, Azuma as modified teaches the limitations of claim 11 and Kong further teaches determining the temperature difference after updating the temperature difference between the first and the second detection temperatures after the completion of the defrosting operation (temperature difference between the first and second detection temperature is updated by calculating a new temperature difference between the new detected first and second temperatures before and for subsequent defrost cycles after completion of the first defrost cycles, because the controller of Kong is configured to measure temperature values by using temperature sensors 3, 4, see paragraphs 29 and 27).
However, Azuma does not explicitly teach a first time period of temperature updating.
Hall teaches a performing a defrost operation (see step S1, fig. 6) and then determining if the updated temperature difference value is increased by a predetermined value or more compared to a temperature difference value before the updated temperature difference value within various time intervals (temperature rise rate after the defrost is compared to a target rate to determine if the temperature rise rate is greater than the target rate, see steps S3-S5, fig. 6; wherein the updated temperature rise rates are determined during time intervals A, B, and C, see fig. 5 and col. 4, lines 4-9; and wherein the target temperature rise rate was stored in the memory before executing the updated defrost cycle, see col. 4, lines 29-49 and lines 62-66).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma as modified based on the teachings of Hall to updated temperature difference for a fixed first time period after the defrost operation in order to vary the defrost heater power based on the differences in the amount of frost that accumulates on the evaporator (see, col. 1, lines 21-30).
In regards to claim 12, Azuma as modified teaches the limitations of claim 7 and further teaches increasing a total operation time of a next defrosting operation by increasing a defrost completion temperature in the next defrosting operation when the temperature difference value between the first detection temperature and the second detection temperature is updated for the first time after the defrosting operation is completed (this is a contingent limitation in a method claim, see MPEP 2111.04).
In regards to claim 13, Azuma as modified teaches the limitations of claim 7 and further teaches determining whether the updated temperature difference value is less than a third reference value when it is determined that the temperature difference value between the first detection temperature and the second detection temperature is updated for the first time after the defrosting operation is completed; and performing the defrosting operation again when the updated temperature difference value is less than the third reference value (this is a contingent limitation in a method claim, see MPEP 2111.04).
In regards to claim 14, Azuma as modified teaches the limitations of claim 13 and further teaches determining that the third reference value has a value which is higher than a second reference value and less than the first reference value (temperature sensors 3, 4 continuously measure temperature of the heating element resistor, calculate the temperature differences in subsequent time steps after the first defrost operation, see paragraphs 29, and 37; and compare the updated temperature difference with the deviations from 5.5 to less than 7.5 degrees, and/or less than 10 degrees, where the deviation values less than 7 degrees are less than the first reference value of 10 degrees; and wherein if the second reference values are 5.5, 6, 6.5, and less than 7 degrees, the third reference values would be higher than the second reference value of 5.5 degrees, see paragraphs 49-50). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Azuma to perform defrost operation of the evaporator based on the teachings of Kong when the updated temperature difference value is less than the third reference value that is less than the first reference values but higher than second reference values in the refrigerator of Azuma as modified in order to adjust and control the defrost starting time in accordance with the frost accumulation and amount confirmed by the temperature differences.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763

          /JIANYING C ATKISSON/          Supervisory Patent Examiner, Art Unit 3763